                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                     Plaintiff,

v.                                                        Case No. 18-1166-JWB

$64,480.00 IN UNITED STATES
 CURRENCY, More or less,

                     Defendant,

and

TROY TOMPKINS,

                     Claimant.


                              MEMORANDUM AND ORDER

       This matter is before the court on Claimant Troy Tompkins’ motion for summary judgment

(Doc. 17.) The United States has filed a response (Doc. 18.) No reply was filed within the time

permitted by rule. Accordingly, the matter is ripe for decision. For the reasons stated herein,

Claimant’s motion (Doc. 17) is DENIED.

       I. Background

       The government alleges that on February 12, 2018, following a traffic stop, the Kansas

Highway Patrol seized $64,480.00 in United States currency from a vehicle driven by Troy

Tompkins in Kearney County, Kansas. (Doc. 1 at 2.)

       On February 26, 2018, U.S. Magistrate Judge Kenneth Gale issued a seizure warrant for

the $64,480.00 and other property, based upon a finding of probable cause that the property was
subject to forfeiture pursuant to 21 U.S.C. §§ 853 and 881(a)(6).1 See In re Approximately

$64,480.00 in United States Currency, et al., D. Kan. No. 18-M-6036-01-KGG (Doc. 2.)

        On June 8, 2018, the United States initiated the instant judicial civil forfeiture action by

filing a complaint. (Doc. 1.) The complaint alleged the Defendant property is subject to forfeiture

under 21 U.S.C. § 886(a)(6) because it constitutes: 1) money furnished or intended to be furnished

in exchange for a controlled substance, in violation of the Controlled Substances Act; 2) proceeds

traceable to such an exchange; or 3) money used or intended to be used to facilitate a violation of

the Controlled Substances Act. (Id. at 3.) A declaration attached to the complaint described the

circumstances allegedly supporting forfeiture. (Id. at 6-7.) After reviewing these materials, the

court found probable cause to believe the Defendant property is subject to forfeiture and, on June

12, 2018, it issued a warrant of arrest in rem for the property. (Doc. 3.)

        On October 20, 2018, Tompkins filed a motion for return of the property, citing Fed. R.

Crim. P. 41(g), and arguing that because criminal charges against him had been dropped, “the

government no longer has any legitimate reason to continue its hold on the property….” (Doc. 10

at 3.) On November 20, 2018, the court denied that motion, noting that Fed. R. Crim. P. 41(g) has

no application in this civil proceeding, and it directed Tompkins to file a claim if he was asserting

an interest in the Defendant property. (Doc. 14.) Tompkins filed his claim on December 1, 2018,

asserting that the property was no longer subject to forfeiture because the charges against him had

been dismissed. (Doc. 15 at 2.) He further asserted that Plaintiff had not filed its complaint within

the 90-day period provided for in 18 U.S.C. § 983(a)(3)(A). (Id. at 2-3.) The claim prayed for

return of the Defendant property. (Id. at 3.)



1
  Other property was seized during the traffic stop, including silver coins and a silver bar, but that property was
subsequently returned to Claimant. See In re Approximately $64,480.00 in United States Currency, et al., D. Kan. No.
18-M-6036-01-KGG (Doc.5.)

                                                         2
        II. Motion for summary judgment

        Although Claimant’s current motion is labeled as one for summary judgment, it does not

contain a statement of uncontroverted facts, and it appears to seek dismissal under Fed. R. Civ. P.

12(b)(6) for failure to state a claim upon which relief can be granted. (See Doc. 15 at 2.) Under

Rule 12(b)(6), the issue is whether the complaint states sufficient facts to state a claim to relief that

is plausible on its face. Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 127 S. Ct. 1955, 1974 (2007)).

        Claimant’s motion asserts that Plaintiff was required to file its complaint for forfeiture

“within 90 Days of filing its claim.” (Doc. 17 at 1) (citing 18 U.S.C. § 983(a)(3)(A)). Claimant

argues that Plaintiff “made claim by SEIZURE WARRANT on February 26, 2018” but did not

file its complaint until 102 days later, on June 6, 2018. (Id.) Claimant further argues Plaintiff

cannot meet its burden of proof because criminal charges against him have now been dismissed.

(Id. at 2.)2 Claimant accordingly seeks return of the Defendant property and summary judgment

in his favor. The court finds these arguments are unavailing.

        Claimant’s first argument is based on a misreading of 18 U.S.C. § 983(a)(3)(A). That

section provides in part that “[n]ot later than 90 days after a claim has been filed, the Government

shall file a complaint for forfeiture….” The “claim” referred to is not one by the government, as

Claimant suggests, but by “any person claiming property seized in a nonjudicial [i.e.,

administrative] civil forfeiture proceeding….”                Id., § 983(a)(2)(A).        In other words, the

government’s complaint had to be filed no later than 90 days after Claimant (or some other person)

made a claim to the property in an administrative (agency) forfeiture proceeding. But Claimant

does not allege or cite evidence that he submitted any such administrative claim. The government


2
 This allegation apparently refers to criminal charges initially brought and then dismissed by the State of Kansas in
Kearney County District Court. See Doc. 13 at 1.

                                                         3
asserts that it never initiated an administrative forfeiture, and that “[n]o person, including

[Claimant], ever filed a claim with DEA because there was no DEA administrative proceeding.”

(Doc. 18 at 3.) Accordingly, Claimant has not shown an entitlement to judgment based on the 90-

day time limit in § 983(a)(3)(A).

       Claimant’s second argument is based on a misunderstanding of the requirements for civil

forfeiture under 21 U.S.C. § 881(a)(6). The dismissal of criminal charges against Claimant does

not preclude the government’s claim for civil forfeiture. The government “is not required to show

that the claimant was convicted of a crime related to the seized property” and, likewise, a

“dismissal of criminal charges does not affect the Government’s ability to pursue a civil forfeiture

action, even if the civil forfeiture arises from the same activity.” United States v. $12,900 in U.S.

Currency, 803 F. Supp. 1459, 1465 (S. D. Ind. 1992) (citations omitted.) See also United States

v. Sandini, 816 F.2d 869, 872 (3rd Cir. 1987) (in a civil forfeiture, “[t]he innocence of the owner

is irrelevant – it is enough that the property was involved in a violation to which forfeiture

attaches.”)

       IT IS THEREFORE ORDERED this 20th day of February, 2019, that Claimant’s Motion

for Summary Judgment (Doc. 17) is DENIED.

                                                      ___s/ John W. Broomes____________
                                                      JOHN W. BROOMES
                                                      UNITED STATES DISTRICT JUDGE




                                                 4
